CAHILL, Judge
(dissenting):
I respectfully dissent, and would affirm the sentence of dismissal as adjudged. As noted in this Court’s original opinion, military officers hold special positions of honor and are held to a higher standard of accountability. United States v. Hughes, 59 M.J. 948, 952 *511(C.G.Ct.Crim.App.2004). Appellant admitted that he was derelict in his duty to account for over $28,000 in travel advances over a twenty-seven month period. He admitted that he dishonorably failed to pay his just debts, reflecting $14,000 in charges to a travel card issued pursuant to a government contract, for a period of over three years. Additionally, he fraudulently obtained educational services worth $54,000 over a nine-month period by misrepresenting that the Coast Guard had assumed financial responsibility for those expenses. To me, this reflects not simple errors in judgment, but rather extended periods of serious misconduct that are inconsistent with what Judge Palmer characterizes as Appellant’s “previous twenty-eight years of good and faithful Coast Guard service.” Is dismissal of an officer who is eligible for retirement a severe penalty? Undoubtedly so. Is it inappropriately severe under the circumstances of this case? No. Therefore, I would continue to affirm the sentence as adjudged and approved below.